The Chief Justice,
after a short consultation with his brethren, said the Court were inclined to admit evidence of the declarations of either of the executors as to facts which took *199place at the time of making the will. This decision does not interfere with the case cited of Phelps v. Hartwell.1

 On the issue of dcvisavit vet non, the declarations of one of the devisees, who is not a party to the record, are not evidence to invalidate a will. Lightnet v. Wike, 4 Serg. & R. 203; Bovard v. Wallace, 4 Serg. &. R. 499; Nussear v. Arnold, 13 Serg. & R. 323. But the declarations of a sole devisee would be evidence.